Compliance with the specific directive of our earlier mandate (6 Mass. App. Ct. 840 [1978]) requires that the interest component of the judgment after rescript be modified (following an evidentiary hearing if necessary) so as to equal the sum of the individual monthly interest payments which were called for under the express provisions of the composition of July 26, 1973, with the interest on each minimum required monthly payment of indebtedness being calculated at the variable but specifically ascertainable rate set out in the composition for each monthly period from the date each such payment of indebtedness was due up to and including the date of the entry of the judgment after rescript. That judgment, as so modified, is affirmed; the plaintiff’s requests under G. L. c. 211A, § 15, under G. L. c. 231, § 6F, and under Rule 1:28 of the Appeals Court, as amended (6 Mass. App. Ct. 982 [1978]), are all denied; costs of this appeal are not to be awarded to any party.

So ordered.